OFFICE   OF THE ATTORNEY    .GENERAL   OF TEXAS
                   AUSTIN
         “In your 0plnloIlwoo.o-48364,next ta the
    laut $ara@aph, you Otabe tha4'wh.Q.amtlnuow
    phydoal prelretum is not required,the permn
    mwt bo phyaloallyprooentIn thin State under suoh
    airoum8tanaUand for nuoh a subrrt6ntlal part of .tho
    tlm~perlodinvol~ed~ulUreaaonablylndioate
    t&at Torae lm in faOt, a8 well a8 lntantlon,hle
    fixeLand    #trairnont
                        ~&au.      oi   abode durln~   the
    entire   period   rsQulred.*

          wfn the light or thl6 epinlon,dou .thiaap$ll-
    oant netitthat reqdremant?




          ~hwtual reefdcmom* In the foregolug prorirrlon+4
of neoeoelt~~      to the one year aa til M the five y-r
requlrenrbht.* nape rule of Intentplus pbyslaaLpreselloo
Is a pllaableto befh requiremen48.We outllned4hir rule
ln&o~amn~s    froakourOpl@lon#o.O4864     whlahyar quoted
$n your letter am as4 oh abo7m.
          we find thlm amno rule ann0uno.d by the TeXaSoOUt@
in oonrtrul.ng the eta4utespresorlbingresidenosrequircrmat8
In dlvmroo aotlon8. In Dl&IIUon V. Dlokiason,1.983. VP.805,
Iimwrable   J. 8. Murohieon,xxeoutlve~lmmtm,         Page 3




          -here oan bd no doubt, we think, that the
                    an aotual rssldeueefor the six
     statute dsrpands
    months,68 diatin&ahed fronta le@ resldemo.e,
    ubloh paapbe lsaintained   in one plaoe while aotuaZl-
    1yllYlng In another. As said by this aourt in
    Mlohael v. hfidohael,
                        34 Tax. Olv. 4pp. 630, 79
    9. n. 741 'It ww Intendedby the statute not
    only t~~uospe1an~otual,good faith lnhabltanoy
    of this state, but au!aotualrssl&noe In the
    .oountywhere the Isuitfor dlYoroela blatltuted,
    upon the part of the party    seeklq the dlrara,.'
    Xn coxwtru5.qa similarstatute~theSupraare       Court
    of l;santtr@y
                in Tipton v. Tipton,89 Xy. 843, 6
    5. w. 440, heM that WtWl       resldtmoe  ia rmmlred.
    ,331
       mymud Y. ~Xaymo~M,    74 3'0% .a4, 18 8. W. 90S
    St~wan held ~thata 4wporary absenooimm then
    ~oountywquld not.affw4 4he rIghti     to malnta&nthe
    ault, but 14 oannotbe a tesaporarJr    residenor MM&~
    nln~tenths of the +.x monthnnext $reo
    f"     :+ ,.the
                  suit Is_,..
                          qynt. out.~o..the,::ooun
                                               -2 y,:,aZ$
              The oondl4ion   40whloh   a”fwrty   weklng   a
     dim&a la subjeatQ4or realdeunoe   in the.oountyfor
     six nonth8 nert psciedlng'the flllng of his p&4&
     tfon la abmlats. There I8 no rsoape from hit.
     The resldenoeruw4 be aottml~it ~mla4be oon4ilmot&u~
     xt la not nwi3fisarythat awry day nor perohtmw every
     waok mast be passed in the oounty, but the bulk UC
     the time nuat.be~rssed4hsr~l.n."
            Appllring
                    these primlpls~ to tho fast 814uatiOnpro-
suited,It U our oplngcin    th64 the lpplioantdoea not no04 the
requlreaent   6f ~ae4wl rwida100   . . . far one (1) year Imad-
lately~eocrbJad*hez a glloation. The lpplioantmu4. be
phy&oally prawnt in tiie etato tar a aubetwtlal part     of’th4
two time perlousspeolfiadlrithe law lrceapeotln of the
reamma for her abnenoeorher intentionto rem%
            se quote the seoond faot sltuatlon as pro~entsd by

          "An-a~ lloent who resldti in the Btate of
               Ppftwn a twwityyetwar''or psrhape men
     Texan.for S
     lower, ~6s oomloted of a.FedoMl arIme and scraten60d
  ' ~HOaorablea. s. Mumhfson,~grsontla Dlreot++,               page 4

      .
                  40 the FederalBinltmitleryat Leavenworth,
                 X~~uu,whwa       heuas oonfinedfor a period of
                  t!mlYeamath or longer. H1a abrronoafraithe
                 SttbtaOf Terarr.10  eti@rOed. He has no Intention
               ~,~~ot'abandon+id3Ma re,siUuoeand upon hla rslea8a
                 f'mm the rodoral Penltentlary,     he lmmdlately    I
                 rOtnrPiato the State, either after hntlng served
                .hle 8iwAemw,~ on parole. IIShaa not been.
                 physShli.y~jywont    nlthln   the state ror any wt.
                 of the twelve montha lmmedlatelypreoedding:    the
                 date Of ItI8~pllOa4i6n but has rtmld& ln the
                 St+tq:for a 6ubs~tial       part of the flre yeerr
'_.             :o?at-efthe   ~a.~ireoetllag   the applktatlon. m8
                 ,th@ appUoantmea4 the rf+lenoe requlremnk %a
.-,;:            '#4fy#lt,   at,op.nlon,JI?.  0+44?"
          'z




                    The appllotitin thl8 imtanoe ia like&e lmll~-
                                   in aumer to qtmtion (1) fa tha4
          blo ior iha reaaooacr~giren
          helm6 notebeen      .ally ,presqntin ~tha,
                                                   St&e for any gwt
                          T
          of theRtwelve3uont  -4nmedlatalypreodlng hti~application.


                      Ia. i4lnerant who he never had a ihad w w-
                aanon plaoe of rasl8ianoabut ha# traveledthrough-
                amthe    unlt8d  Sates for Poet of his llfo,bn4 due
                to h$a a@.he 4~ tumble $0 niakahis livLrg.andtravel
                dmudj thereforo,heillea anapplloacloa. Thii
                perun he been phyn1oall.y   presentla tho 8k4e of
                Tarur for a total,of olxty month8,or flea yur8
                out aitthe lestinine. Does he mat the realdon@@
                reqtiramat? If not, would It make any diiferenoa
                IS he has rscrldad ao&tSmunmlyln the State fOrtb6
                .twlveptonth83.mmltih4 *aoedlng the l     pplloatlon,
                whiohumla fm(ll6atahlaintentiontomakoTexa0               I"
                hirpman~bplroaor        abode?
                      *‘fn ,tlm oat0 of an ltlnerant,   do we have to
                 prove'lntentlon 40 m&e Texas hlzifixed and permamn4'
                 plueo of abodo dwlq   the parlod of tlw aa well II)
                 ths faot that he welduutual;lyreal6ln~in the State?*
           Yer. phydoal preewee la the stattifor a total or
rim yeara out or the ifid nim yt34kra
                                   wad not ra.rm th0
rmt r88lda00 requirement0r the appiiaantb the ab804t~e
cC&uiln&mtien   to make his ptmnemnt horn in Texas during
            A p&e&a   Intentionto talrsup a permanentabode
in Toxaa &not b6 orde retrowtiw- w as to give .thoatrtw
or resldacre ti0prrioda or previotw Ftprsioalpo8ewe in the
state ii the aFplioantdid not in faot have ths intantlonto
make Texa# hi6.pmmnwt howo at the time of nroh prim! ln-
+srllllttarlt ao$nllw wlthln the hate.
           YQW! rojirthsl+tlon   reada as'iolloss:
Homrable J. 3. Murehlaon, Executive ~ootw,     pclrgs
                                                    6


$atwdad tc mks TWU    his permanent plaoe or abode; muld   ,,
not bo concluelw.




                                 opinionoolwlttee
                                 By   LU..B.    OhafrolM